1. On a careful examination of this bill of exceptions and the entire record, we are unable to find anywhere on or in either, both being attached to each other, any certificate by the clerk of the superior court that what is styled the bill of exceptions is the true original bill^of exceptions, or any certificate at all about any paper in the entire package as the bill of exceptions. We have no jurisdiction therefore, of the case, and it must be dismissed, there being here no legal writ of error.2. On an examination of the record, it appears that the evidence required the verdict, and we are, therefore, less reluctant to dismiss the case.Writ of error dismissed.(Head-notes by the court.)